Dismissed and Memorandum Opinion filed September 25, 2003








Dismissed and
Memorandum Opinion filed September 25, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00364-CV
____________
 

CATHY RODRIGUEZ, Appellant
 
V.
 

MARY VAN ORMAN and LAURA D. DALE, Appellees
 

 
On
Appeal from the 311th District Court
Harris
County, Texas
Trial
Court Cause No. 95-31502
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 28,
2003.  On September 17, 2003, appellant
filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 25, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.